Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 04, 2021

The Court of Appeals hereby passes the following order:

A21D0299. CHARLES GRIFFIN, JR. v. THE STATE.

      On October 5, 2020, the trial court issued orders denying three motions filed
by Charles Griffin, Jr.: a “pro se extraordinary motion for new trial,” a “pro se motion
for clerk of court case file, court records & transcripts,” and a “pro se motion for
‘cause’ hearing (nunc pro tunc) orders of production and appearance.” On March 11,
2021, Griffin filed this application for discretionary review.1 We lack jurisdiction
because the application is untimely.
      To be timely, an application must be filed within 30 days of entry of the order
or judgment to be appealed. See OCGA § 5-6-35 (d). As Griffin filed this application
157 days after entry of the orders at issue, the application is untimely and subject to
dismissal. See Crosson v. Conway, 291 Ga. 220, 220 (1) (728 SE2d 617) (2012); see
also Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989) (“The requirements
of OCGA § 5-6-35 are jurisdictional and this [C]ourt cannot accept an appeal not
made in compliance therewith.”).
      In his application, Griffin seeks permission to file an out-of-time application.
However, he is not entitled to such relief because he filed his application well beyond
the application due date. See In the Interest of B. R. F., 338 Ga. App. 762, 762 (791
SE2d 859) (2016) (“While this [C]ourt is authorized to grant an extension of time for
the filing of an application for discretionary appeal, requests for extensions must be
filed on or before the due date of the discretionary application. Otherwise, we lack the
authority to grant the request.”) (citation and punctuation omitted); Court of Appeals

      1
          Griffin filed his application in the Supreme Court, which transferred it here.
Rule 31 (i) (“No extensions of time will be granted to file a discretionary application
unless a motion for extension of time is filed on or before the application due date.”).
      Accordingly, this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/04/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.